DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 is construed to be indefinite because the recitation “the same structure” lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser (US 4,142,303).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Fraser, as teaching:

a first plate 38 with a first surface; 
a second plate 39 with a second surface opposed to the first surface, the second plate comprising channels 62 for circulating a fluid (expressly disclosed at column 5 lines 35-45 wherein the disclosed coils is the same as the claimed channels because both circulate fluid); and 
a plate moving system operable to increase and decrease a space between the first surface and the second surface (expressly disclosed at column 5 line 46 through column 6 line 3)  Fraser also discloses the claimed first plate and the second plate are the same structure (expressly disclosed at column 3 lines 1-29, especially line 19 because the disclosed both shelves is the same as the claimed same structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Corver (US 2014/0215845).  Fraser discloses the claimed invention, as rejected above, except for the recited IR radiating.  Corver, another lyophilization system, discloses that feature in paragraph [0012].  It would have been obvious to one skilled in the art to combine the teachings of Fraser with the teachings of Corver for the purpose of transferring fluid by use of IR radiation from a lyophilizing system.  Furthermore, Frasier discloses the claimed invention, except for the recited macro texture.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Fraser would perform the invention as claimed, regardless of that feature and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.  References A, B, C, D, E, G, N, O, P, Q, S, on page 1 are patent applications from the same inventive entity.  References F, H, I, J, K, L, M, R, R, T, on page 1  and references B, C, D, E, F, G, H, on page  2 are patent applications from the same inventive entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Tuesday, February 23, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753